EXHIBIT 10.1

 

March 15, 2016

 

Tim Halfmann

 

DELIVERED ELECTRONICALLY

 

RE: Your Transition and Separation from Employment with Insignia Systems, Inc.

 

Dear Tim:

 

This Transition and Separation Letter Agreement (“Separation Letter”) confirms
your voluntary resignation from employment with Insignia Systems, Inc.
(“Insignia”) effective April 30, 2016 (the “Anticipated Separation Date”),
subject to the terms and conditions identified in this Separation Letter. 
Details concerning your continued employment from today through the Anticipated
Separation Date (the “Transition Term”), and your separation from Insignia, are
outlined below.  Each capitalized term used in this Separation Letter and not
defined herein has the meaning given to such term in the Agreement made by and
between you and Insignia effective as of April 28, 2014 (the “Employment
Agreement”).

 

Insignia has agreed to continue to employ you through the Anticipated Separation
Date, subject to the following terms and conditions:

 

Employment Agreement.  Insignia will continue to employ you through the
Anticipated Separation Date pursuant to the terms and conditions set forth in
the Employment Agreement; subject to the following modifications:

 

(1) Insignia will not terminate your employment before the Anticipated
Separation Date for any reason other than Cause;

 

(2) the Change in Control Severance Agreement is hereby immediately terminated
in its entirety and of no further force or effect;

 

(3) Section 2.1, clause (ii) of Section 8.1 and Section 8.5 of the Employment
Agreement are all hereby immediately deleted in their entirety;

 

(4) the restrictions identified in Section 8.2 of the Employment Agreement will
remain in effect for the period from the date of this Separation Letter through
the eighteen-month anniversary of the Anticipated Separation Date (the
“Restricted Period”); provided that Section 8.2 is hereby immediately amended
such that the placing of public job advertisements or the activities of
third-party recruiting consultants who have not been directed to contact any
Insignia employees, and the hiring of such employees will not violate the other
prohibitions of Section 8.2 so long as the prohibition against directly or
indirectly soliciting Insignia employees during the Restricted Period (as
modified herein) is not violated by you; and

 

--------------------------------------------------------------------------------


 

(5) Insignia acknowledges that Sections 8.1, 8.3 and 8.4 of the Employment
Agreement do not prohibit TLM Holdings LLC (“TLMH”), or you, on TLMH’s behalf,
from (i) approaching, soliciting and entering into agreements with Insignia’s
customers to purchase or use the Product (as such term is defined in that
certain Distribution Agreement between Insignia and TLMH of even date herewith
(the “Distribution Agreement”)) or (ii) entering into a partnership or similar
arrangement with a third party regarding the Product where such third party may
combine the Product with advertising programs targeted at Insignia’s customers,
so long as, in each case described in clause (i) or (ii), TLMH complies with the
terms of the Distribution Agreement as then in effect.

 

You acknowledge and agree that, because Section 2.1 of the Employment Agreement
is being deleted in its entirety and because you are voluntarily resigning from
employment with Insignia, you are not entitled to receive, and will not become
entitled to receive, any amounts under Section 2.1 of the Employment Agreement.

 

Compliance with Employment Agreement. By countersigning this Separation Letter
you represent that you have fully complied with all of your obligations under
Sections 1, 5, 6 and 8 of the Employment Agreement.  You must continue comply
with all of your obligations under Sections 1, 5, 6 and 8 of the Employment
Agreement throughout the Transition Term.

 

Non-Disparagement. During the Transition Term you must not defame or disparage
the reputation, character, image, products, or services of Insignia or any of
its affiliates, or the reputation or character of any of Insignia’s or its
affiliates’ current or former employees, officers, or directors.  Nothing in
this provision is intended to, and this provision does not, prevent you from
giving truthful testimony to any law enforcement officer, in response to any
subpoena, in any court or administrative proceeding, or as part of a government
investigation.  The Company agrees to direct its Board of Directors and its
senior management employees not to defame or disparage the reputation,
character, image, products, or services of you or TLMH during the Transition
Term.  The Company further agrees that it will not knowingly encourage or permit
its Board of Directors or any of its senior management employees to defame or
disparage the reputation, character, image, products, or services of you or TLMH
during the Transition Term.

 

Return of Insignia Property.  You must return all property in compliance with
your obligations under Section 7 of the Employment Agreement.

 

Separation Payment and Other Consideration

 

If: (1) you countersign this Separation Letter, (2) Insignia does not terminate
your employment for Cause before the Anticipated Separation Date, (3) Insignia
determines that you satisfy all of

 

--------------------------------------------------------------------------------


 

your obligations identified in this Separation Letter during the Transition
Term, and (4) you sign and do not revoke the enclosed Confidential Separation
Agreement and Release (the “Separation Agreement”) after the end of the
Transition Term, then you will receive the consideration identified in the
Separation Agreement (which includes a $7,000.00 payment, less applicable taxes
and other withholdings, and mutual release provided by Insignia)

 

Additional Information

 

Insurance coverage.  If you participate in our insurance plans, Insignia will
continue to provide your medical, dental, life insurance coverage through your
last day of employment with Insignia, at your normal employee cost. After your
last day of employment with Insignia, you will be eligible for COBRA coverage,
subject to your adherence to the requirements for maintaining COBRA coverage,
for up to 18 months.  You will be responsible for the entire cost of COBRA,
subject to your eligibility for COBRA coverage.  Details of COBRA continuation
coverage and forms will be mailed to you from Insignia’s COBRA administrator,
Corporate Health Systems, Inc. (CHS).

 

Employee Stock Purchase Plan (ESPP).  If you are a participant in the ESPP, all
amounts that you have contributed to the ESPP through that date, will be
refunded to you, plus interest.

 

Stock options. If you have been granted options to purchase shares of Insignia’s
stock, you will receive separate written information about the effect of your
separation from Insignia on any outstanding options.

 

401(k) Plan. If you are a participant in the 401(k) plan, Insignia will provide
written information pertaining to the plan and your account in a separate
packet.

 

Reimbursable expenses. In the event that you have incurred business expenses
reimbursable under Insignia’s expense policy that have not yet been reimbursed,
please submit a complete expense report along with any required receipts through
Concur on or before your last day of employment with Insignia.

 

* * *

 

If you have any questions about the information in or related to this Separation
Letter, including any questions concerning the enclosed Separation Agreement,
then please direct your inquiries to me at (763) 392-6309 or
john.gonsior@insigniasystems.com.

 

We thank you for your service to Insignia and wish you the best of luck in your
future endeavors.

 

--------------------------------------------------------------------------------


 

Sincerely,

 

/s/ John Gonsior

 

 

 

 

 

John Gonsior

 

 

President and Chief Financial Officer

 

 

 

 

 

Enclosure:

Confidential Separation Agreement and Release

 

 

 

Acknowledgment and Agreement

 

By signing below, I voluntarily acknowledge and agree to the terms and
conditions of my continued employment with Insignia Systems, Inc., and
voluntarily agree to my resignation from employment with Insignia Systems, Inc.
effective April 30, 2016, in each case according to the terms included in this
Separation Letter.

 

By:

/s/ Tim Halfmann

 

Dated: March 15, 2016

 

Tim Halfmann

 

 

 

--------------------------------------------------------------------------------